     Case 1:19-cv-00361-HSO-JCG Document 16 Filed 03/12/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

CHRISTOPHER MICHAEL BROOKS                                           PLAINTIFF

v.                                              CIVIL NO. 1:19cv361-HSO-JCG

GEORGE COUNTY, MISSISSIPPI,
BOBBY FAIRLEY, AND
TERRY RODGERS                                                     DEFENDANTS


                              FINAL JUDGMENT

      In accordance with the Court’s Order entered this date and incorporated

herein by reference,

      IT IS, THEREFORE, ORDERED AND ADJUDGED that this civil action

is DISMISSED WITHOUT PREJUDICE.

      SO ORDERED AND ADJUDGED, this the 12th day of March, 2020.


                                     s/ Halil Suleyman Ozerden
                                     HALIL SULEYMAN OZERDEN
                                     UNITED STATES DISTRICT JUDGE
